Citation Nr: 1537425	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for a respiratory condition.  

3.  Entitlement to service connection for a bilateral knee condition.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for coronary artery disease (CAD).  

6.  Entitlement to service connection for hyperlipidemia.  

7.  Entitlement to service connection for autonomic insufficiency with orthostatic hypotension and memory problems.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

These matters come to the Board of Veterans' Appeals (Board) from August 2006 and April 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before a decision review officer (DRO) in October 2008 and a transcript of the hearing has been associated with the claims file.  Additionally, the Veteran's March 2009 VA Form 9 requested a hearing before the Board; however, he failed to appear at a March 2015 videoconference Board hearing after being properly notified and did not submit a request for postponement or a statement of good cause following his failure to appear.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development regarding the Veteran's service connection claims on appeal.  Specifically, a remand is required to obtain any potentially relevant Social Security Administration (SSA) disability records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Notably, the record contains an October 2005 SSA award letter which documents that the Veteran is entitled to SSA disability benefits effective August 2004.  However, there are no additional SSA documents within the claims file, such as a Disability Determination and Transmittal Report or medical records underlying the SSA award decision.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records underlying a decision to grant the Veteran's entitlement to SSA disability benefits could contain information regarding the Veteran's service connection claims on appeal; therefore, there is a reasonable possibility that they may be relevant to those claims.  See id.  As such, upon remand, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits, and underlying documentation such as medical treatment records, and all adjudications for SSA disability benefits regarding the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying any adjudication for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, readjudicate the Veteran's service connection claims on appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond.  Thereafter, return the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




